         Case 7:19-cr-00526-KMK Document 69 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                           No. 19-CR-526 (KMK)
                             Plaintiff,
                                                          SCHEDULING ORDER
                       v.

BRENDAN VAUGHAN,

                             Defendant.


KENNETH M. KARAS, United States District Judge:

        The Court will hold a videoconference sentencing for the above-captioned case. All
participants who wish to attend must join via Zoom, by accessing the platform through the
website at https://zoom.us/join or downloading the application. To join the sentencing
proceeding, participants must enter the Meeting ID: 873 9452 5832 and Passcode: 473638. The
sentencing is open to the public. The sentencing will be held on March 2, 2021 to March 4,
2021, from 10:00am to 3:00pm each day.

SO ORDERED.

DATED:        February 26, 2021
              White Plains, New York
                                                 ________________________________
                                                 KENNETH M. KARAS
                                                 UNITED STATES DISTRICT JUDGE
